Citation Nr: 9905741	
Decision Date: 02/25/99    Archive Date: 03/05/99

DOCKET NO.  98-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel





INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  He had 11 months and 26 days of foreign 
or sea service, and his awards and decoration do not include 
any specific to combat.  DD 214

This appeal arises from a November 1997 rating decision; a 
notice of disagreement (NOD) was received in December 1997 
and a Substantive Appeal was received April 1998.

The Board notes that an acquired psychiatric disorder, other 
than PTSD, was diagnosed for the veteran in July 1998.  The 
diagnoses were depression disorder and anxiety disorder.  
Before and after those diagnoses, including hearing testimony 
in November 1998, the issue has been very specific:  service 
connection for PTSD.  The appellant was informed in the 
August 1998 supplemental statement of the case (SSOC), that 
in addition to the denial of service connection for PTSD, 
there was no evidence showing his current condition was the 
result of military service.  This issue, which is not 
inextricably intertwined with the issue on appeal, was not 
developed for appeal and will not be considered by the Board 
at this time.  

The veteran and his spouse provided testimony before a 
traveling member of the Board, sitting at Houston, Texas, in 
November 1998.  At the time of the hearing the veteran 
requested, in writing, that his spouse represent him, citing 
38 C.F.R. § 20.605.  This document was accepted at the 
hearing, and the hearing was conducted in accordance with the 
veteran's request.  However, the Board notes that veteran did 
not adhere strictly to the criteria required when appointing 
a representative in writing, in lieu of using VA Form 22a 
under 38 C.F.R. § 20.605.  For example, he did not consent to 
the named representative to have access to his VA records; 
therefore, the Board finds that while the veteran's spouse 
was a proper representative for the veteran in his hearing, 
she does not have the requisite permission at this time to 
represent the veteran for the remainder of his appeal.  

The appellant submitted documents not previously considered 
by the RO at the hearing, and the hearing transcript shows 
that "the veteran will be waiving initial review by the 
regional office."  Hearing transcript, page 2.  While there 
is no specific written waiver from the veteran, in this 
instance the hearing transcript of the veteran's intention 
will suffice.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran reported to his company in Vietnam March 31, 
1970, and by April 9, 1970 he was admitted to a Naval 
Hospital in Japan, after treatment at a Medical Battalion, 
for shoulder dislocation on April 4, 1970; he received no 
combat awards or decorations.

2.  The RO denied service connection for post-traumatic 
stress disorder by rating action in November 1994, on the 
basis there was no diagnosis of PTSD or evidence of a 
stressor, including combat service; a timely appeal was not 
filed and that rating action became final.

3.  The evidence submitted since November 1994 consists of 
letters from military personnel and the veteran's mother 
showing efforts to exclude the veteran from combat; written 
and oral testimony by the veteran's spouse, and a letter from 
the veteran to his spouse in April 1970; written and oral 
testimony by the veteran; and VA psychiatric examination in 
July 1998 showing no diagnosis of PTSD.

4.  No competent medical evidence has been added to the 
record since 1994 showing PTSD, combat, or verification of 
alleged stressors, and neither the veteran's nor his spouse's 
lay evidentiary assertions are competent to establish PTSD.

5.  The July 1998 VA psychiatric examination was sufficiently 
detailed and adequate for the purpose intended.

6.  The instant case does not involve such an unusual or 
complex medical question as to require an opinion from an 
independent medical expert outside the VA.


CONCLUSIONS OF LAW

1.  The November 1994 decision is final as to entitlement to 
service connection for post-traumatic stress disorder, and as 
the evidence submitted since that determination is not new 
and material, the claim of entitlement to service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156 (1998).

2.  The present case does not involve such medical complexity 
or controversy so as to require the Board to obtain an 
independent advisory or expert medical opinion outside the 
VA.  38 U.S.C.A. § 7009 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this case was on appeal to the Board, the United States 
Court of Appeals for the Federal Circuit entered a decision 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning 
the definition of the term "new and material evidence" 
found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In this case the RO, in addressing the issue of service 
connection for PTSD in the March 1998 statement of the case 
(SOC), cited the appropriate laws and regulations for service 
connection, noted the November 1994 denial on the basis of no 
evidence of verification of stressful events leading to a 
diagnosis of PTSD, and found that the evidence submitted in 
connection with the current claim was new and material and 
the claim was reopened.  However, the RO found that the 
current evidence did not show a diagnosis of PTSD, and the 
evidence was inadequate to establish that a stressful 
experience occurred.  In the August 1998 supplemental 
statement of the case (SSOC), service connection for PTSD was 
again denied, as the evidence did not warrant any change in 
the prior rating decision as there was no evidence showing a 
diagnosis of PTSD.

The Board has a legal duty to consider the new and material 
issue regardless of the RO's actions.  If the Board 
adjudicated the claim on its merits, without resolving the 
new and material evidence issue, its action would violate its 
statutory mandate.  Barnett v. Brown, 83 F3rd 1380 (Fed. Cir. 
1996).  In this instance the Board will consider the PTSD on 
the basis of whether new and material evidence has been 
submitted.  The appellant will not be prejudiced by the 
Board's actions as the veteran was informed in August 1997 as 
to the requirement for new and material evidence, to include 
a diagnosis of PTSD, and verifiable stressors, and 
consideration of the new and material evidence question 
involves the same matter as the RO's merits determinations.  
Barnett id. at 1382.

Pursuant to 38 U.S.C.A. § 7105 (West 1991), where an appeal 
from a determination by the RO is not perfected, that 
determination becomes final, and a final decision by the RO 
on a given claim "may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered."  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once a decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105; see also McGinnis v. Brown, 4 Vet. App. 239, 243-45 
(1993). 

38 C.F.R. § 3.156(a) (1998) provides a definition of "new 
and material evidence."  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, supra.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Specifically, adjudication of a claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  In addition section (f) of 38 C.F.R. § 3.304, 
pertaining to the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed in-
service stressor actually occurred, and a 
link, established by medical evidence, 
between current symptomatology and the 
claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.

The question of whether there is competent corroboration of 
the incurrence of claimed in-service stressor(s) involves 
both consideration of the facts as presented and the 
credibility of the evidence.  The United States Court of 
Veterans Appeals (Court) has held that, "[i]t is the duty of 
the BVA as the fact finder to determine credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 
3 Vet.App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized military citations 
or other service department evidence.  In other words, a 
veteran's bare assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  If the determination of combat status is affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet.App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a noncombat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  Id.


Factual Background

Generally, in a case for determination of whether new and 
material evidence had been submitted, there is a review of 
evidence available at the time of the final determination, 
and then a recitation of evidence submitted since that time.  
In this instance, considering the veteran's contentions, the 
Board believes that this appeal would best be served by a 
fairly comprehensive review of pertinent service medical 
records, and the veteran's NAVMC 118, records of service.  

The veteran's service records show that he was with a 
training company at Camp Pendleton, California in February 
1970.  April 27, 1970 he was in a Casual Company, 
Headquarters and Service Battalion, Marine Corp Base, Camp 
Butler, in casual status.  May 21, 1970 he was with 
Headquarters and Headquarters Service (H&HS) 18, Military 
Assistance Command, Guam (MACG) 18, 1st Marine Aircraft Wing 
(MAW), as a warehouseman.  In June 1970 he was with H&HS, 
Marine Corp Air Station (MCAS) as a guard.  In July he 
returned to H&HS 18, MACG-18, 1st MAW as a warehouseman from 
early July 1970 to late August 1970.  The was again a brief 
stint as guard with H&HS, MCAS, as a guard in August and 
September, returning to H&HS 18, MACG-18, 1st MAW as a 
warehouseman, messman, and maintenance man, until March 1971.  

Service medical records for the veteran include a 
consultation sheet dated April 4, 1970, 1st Medical 
Battalion, which noted that the veteran had anterior 
dislocation 1 week before in Camp Pendleton, and was "then 
sent over here."  Orthopedic consultation noted a documented 
dislocation at Camp Pendleton on March 19, 1970, and again 
"yesterday."  The veteran was to be "medivac" back for 
surgery.

A narrative summary of hospitalization of the veteran at a 
U.S. Naval Hospital, Yokosuka, Japan, shows a date of 
admission as April 9, 1970.  Information recorded for 
clinical purposes was to the effect the veteran had 
dislocated his shoulder while putting on a pack on 
approximately April 3, 1970.  He was air evacuated to the 
First Medical Battalion where he was X-rayed and treated in a 
sling and swathe dressing and then air evacuated to the Navy 
Hospital at Yokosuka.  It was noted that he had previously 
injured his shoulder in basic training approximately 6 months 
before but had not required medical attention at the time.  
It was recorded that he had spent 1 month in Vietnam.  The 
veteran spent 4 weeks in the hospital, and was discharged to 
a casual company in Okinawa for light duty for approximately 
2 weeks, before returning to full duty.  

The veteran's original application for disability benefits in 
January 1972 only reported right shoulder problems.  He was 
examined by the VA in March 1972 in regard to the right 
shoulder, and in May 1978 he was hospitalized for a lumbar 
laminectomy.  

The veteran's claim of service connection for PTSD in 
September 1994 did not include any medical evidence, or 
reference to psychiatric treatment.  In a certified statement 
dated in October 1994, the veteran reported that he was 
stationed in Da Nang in March 1970, assigned to an infantry 
company and "[w]e went out scouting everyday.  I could hear 
gunfire and mortar fire nearby.  I saw body part and dead 
Vietnamese."  He reported that he was bothered by what he 
saw, feared for his life and did not think he was going to 
return home alive.  He noted that "[w]e fired at anything 
that moved in the jungle.  I not only feared for my life from 
enemy fire, but also from friendly fire.  I could not trust 
anybody."  He indicated that people were shooting each other 
because they were high on drugs or so scared they became 
quick to fire at anything.  It was hard for the veteran to 
sleep at night for fear of being bombed or ambushed.  He also 
stated that his weapons were not reliable and he did not feel 
secure with his weapon.  He went on to report that the whole 
time he was in Vietnam he was in constant fear and all he 
could think about was getting out of there.  Since Vietnam he 
has tried to forget his memories but he still found it hard 
to sleep at night and he felt stressed and wound-up all of 
the time.  Problems relating to his family were noted, and he 
was quick to anger, did not trust people, and found it hard 
to socialize.  Since Vietnam his life had gone down hill, he 
had no joy in his life anymore, found it hard to talk about 
his Vietnam experiences, and had not sought treatment.  He 
ended his statement with the declaration that he drank to 
relieve his tension.

The rating action in November 1994 found no diagnosis of 
PTSD, and service records did not reflect participation in 
any direct life-threatening combat activities.

Evidence after September 1994

In June 1997 the veteran reported that he wanted to reopen 
his claim for service connection for PTSD, and that attached 
was a letter from the military showing that he was in Vietnam 
for 1 month.  Other letters were to be sent at a later date.  
In file are 3 letters, 2 from military personnel, and one 
from the veteran's father, variously dated in April, May and 
June 1970.  They will be reported in chronological order.

The veteran's father, in a letter, dated April 28, 1970, to B 
company Commanding Officer, noted that his son, the 
appellant, was deployed to Vietnam March 26, 1970, was 
injured on maneuvers, and sent to the 95th Evac Hospital in 
Da Nang, after which he was sent to Japan and to Okinawa.  
The veteran's father pointed out that he already had one son 
in Vietnam and did not want the appellant to be returned to 
Vietnam.

First Lieutenant A. K. L., in a letter to the veteran's 
father, dated May 4, 1970, wrote that the appellant reported 
to the Company on March 31, 1970 with a separated shoulder 
sustained at Staging Battalion at Camp Pendleton, California.  
Being unfit for duty the appellant was sent to a hospital 
outside of Vietnam and administratively separated from the 
unit.

Lieutenant Colonel J. J. H., in a June 2, 1970 letter to the 
veteran's father, reported that the appellant was currently a 
member of the 1st Marine Aircraft Wing, was medically 
evacuated from Vietnam to a Naval Hospital in Japan April 8, 
1970, and that the authorities at the Naval Hospital had been 
apprised that the appellant had a brother recently serving in 
Vietnam, and the appellant should be apprised of the Marine 
Corp policy of restrictive assignment of brothers in Vietnam 
at the same time.

The RO in a letter to the veteran, dated in August 1997, 
noted the previous disallowance for PTSD, and that once the 
claim had bee finally disallowed it could not be reopened 
unless there was new and material evidence.  He was provided 
with information as to what new, and material evidence is, 
and that the RO needed medical evidence establishing a 
diagnosis of PTSD and verifiable stressors.  A form was 
enclosed to assist the veteran in furnishing stressors.

A rating action in November 1997 denied service connection 
for PTSD as the evidence failed to show a diagnosis of PTSD 
or an in-service stressor.  

The appellant's spouse, in a 5-page letter dated in November 
1997, provided a recitation of her acquaintance with the 
veteran, since 18 years of age.  She reported that he drank 
when he came out of service, but not before service, would 
not talk of his experiences in Vietnam, and as his drinking 
increased their marital problems increased.  She recounted an 
episode of the veteran catching her reading letters he had 
written to his mother pleading with her to get him out of 
Vietnam.  The veteran exhibited anger with her and his 
mother.  She told of her separation from the veteran as his 
drinking worsened, returning to him after 4 years in the 
Marines.  His work habits with the railroad were noted, and 
she reported a story the veteran had told her of a recruit 
dying of meningitis in the barracks, and the barracks being 
quarantined.  The recruit complained of feeling ill but was 
ignored, and the "next day when they awoke the recruit was 
found dead."  The veteran admitted to her that he thought he 
would die and was afraid to die.  She opined that if she left 
the veteran he would take his life.

Received in November 1997 was a copy of a letter, dated April 
21, 1970, written by the appellant to his spouse.  The letter 
dealt with the appellant's affection for her.

VA psychiatric examination of the veteran was performed in 
July 1998.  It was noted that information was obtained from 
the veteran's file as well as from the veteran, and he did 
not appear to be an entirely reliable informant.  When asked 
about psychiatric symptoms he reported vaguely that he had 
depression and anxiety, and that he felt like giving up, all 
of the time.  He said he had not been happy since he was 
drafted, at age 20, and that he barely made it through the 
11th grade because he was lazy and had been held back a few 
times.  He believed he was in Vietnam starting in March 1970, 
for 4 or 5 months.  The examiner noted that after review of 
the record, it appeared that the veteran had spent 10 days in 
Vietnam, possibly less, with some of the time in a hospital.  

When asked about the worst thing that happened to him in 
Vietnam he felt that he was defenseless because of his 
shoulder.  He believed that he went on maneuvers near Quang 
Tri 4 or 5 times and saw his buddies hit.  It was not clear 
to the examiner whether the veteran actually had time for 
this to happen.  Once evacuated from Vietnam he did not 
return, spending the rest of his time in Japan and Georgia.  
The veteran reported that before Vietnam one of the recruits 
got ill, and next morning he tried to wake him and found that 
he was dead.  This was the first time he saw a dead person 
and he was scared and horrified.  

The veteran vaguely recounted his work with the rail road, 
and the examiner computed that based on the reported hourly 
wage, and money earned in one year, the veteran probably had 
not missed much time from work in the past year.  He denied 
drinking was a problem.  The veteran reported never having 
received psychiatric treatment.  On symptom review, the 
veteran reported being depressed most of the time, sleeping 
no more than 5 hours a night and not being interested in 
anybody or anything.  He felt badly every day and blamed it 
on the service.  He complained of not having enough energy, 
cloudy thinking, and constant suicidal ideation but without 
specific plan or intent.  It was not clear to the examiner 
what the veteran's stressor was in Vietnam as he was there at 
most 9 days, possibly less, and was unable to describe any 
specific event that happened.  He did have a brother who 
served longer in Vietnam, and it was not clear to the 
examiner "whose stories he may be repeating."  He reported 
bad dreams, waking up in a closed location with someone 
coming in to kill or shoot him.  When asked if this actually 
happened to him he replied "no," but while in Vietnam he 
could not trust the others not to kill him because he had 
heard of others being shot but had not actually seen this.  

Mental status evaluation was performed, and the examiner 
noted that the veteran was unable to give any specific 
details of events that happened to him in Vietnam and had a 
hard time giving specific answers to most questions.  The 
Axis I diagnoses were depression disorder not otherwise 
specified, and anxiety disorder, not otherwise specified with 
some "PTSS" symptoms.  The Axis V assessment, global 
assessment of functioning, was 65.  The examiner reported 
that veteran was in Vietnam, at most, 10 days, there was 
nothing convincing in his story of participation in combat or 
being in a specific life-threatening situation, and although 
repeatedly asked for details, he was unable to provide them.  
Further, there were multiple inconsistencies between the 
veteran's story and the record.  There were inconsistencies 
between the veteran's spouse's letter regarding the veteran, 
and the veteran's own self-descriptions, further complicating 
appropriate diagnoses.  

The veteran and his spouse (representative) provided 
testimony before a traveling member of the Board, sitting at 
Houston, Texas, in November 1998.  It was pointed out that 
the veteran's injury prior to Vietnam was an important factor 
for the PTSD claim.  The representative explained that she 
was a combat veteran, with PTSD, and had been a service 
officer for three years, working with PTSD patients, in a VA 
hospital.  There was discussion of events and statements made 
by the examiner in the July 1998 examination, and the 
representative provided explanations for those events and 
statements, stating that the examination was not thorough.  
She did not feel that appropriate consideration had been give 
to such facts as the veteran's age when he went into the 
Marines (20), his level of education (11th grade), lack of 
psychiatric care, and guilt feeling about leaving his younger 
brother behind in Vietnam, Transcript (T.) pp. 3, 4, and 5.  

The veteran reported that "I experienced a lot of brutal 
beatings and people committing suicide because they wanted to 
get out, out the Marine Corps, out of the service."  Also, 
while in training there was a recruit that died from spinal 
meningitis, and the barracks was quarantined for 3 days, and 
this was "traumatic for me because I never experienced a 
person dying in front of me like that, you know.  And that 
really scared me."  The veteran was locked up for 3 days 
with no medical attention, and they were left to see if 
someone else would die, T. pp. 6 and 7.  

The veteran injured his shoulder during basic training, his 
arm was put in a sling, and he was sent to Vietnam with his 
arm in a sling.  He was issued a rifle and sent out to 
participate in company activities such as guard duty and 
maneuvers.  He was scared because he had one arm and felt 
defenseless, T. pp. 7 and 8.  There were also incidents of 
violence among members of the company like accidental 
shootings, "friendly fire."  He thought the shooting was 
due to widespread drug use, and this caused him a great 
amount of fear.  He could not recall how long he was with the 
company but he did actually go out on maneuvers, T. pp. 8 and 
9.  He went up toward Quang Tri, received hostile fire just 
about every day, and he had a lot of fear, problems sleeping, 
was always on edge, and feared he would be killed, T. p. 10.  

The veteran's employment with the railroad was explained, to 
include how he could take time off from work without pay, and 
still make up the time, with no punishment or job loss, T. 
pp. 11 and 12.  The representative indicated that she felt 
the psychiatric examiner "kinda maybe didn't believe the 
story of the veteran or tried to discredit his story, and 
therefore a medical opinion was requested.  It was explained 
that a war zone was traumatic, and as a combat veteran, the 
representative knew the constant threat of death, if not by 
the enemy, then by friendly fire, T. p. 13.  When the 
representative was commenting on the combat zones, beating 
during training, and the death of the recruit, the veteran 
stated that the recruit was "[a] friend of mine," but he 
did not remember the name.  T. pp. 14 and 15.  

The veteran's spouse testified that she had known the veteran 
since age 15 years, and the veteran was 19 years old "when I 
met him, just before he went to Vietnam, and that she had 
know him for 30 years all together.  She also reported that 
G. C., a neighbor the veteran knew, a school friend, went to 
Vietnam and was killed, and this was traumatic knowing "you 
are in the same situation."  It was also hard for the 
veteran to leave his younger brother in Vietnam; there was a 
lot of guilt and shame, and when the veteran returned from 
the military he was a different person. T. pp. 15 and 16.  
The representative also recounted her combat situation in 
Panama, under fire for 3 days in a building without any type 
of defense while the fort was under attack, knowing she could 
be shot as an enemy or taken prisoner.  The representative 
noted that the veteran was in the field with his arm in a 
sling, feeling helpless, not able to defend himself, and the 
representative could relate to that as she had PTSD, T. pp. 
16, 17, and 18.  

It was noted that since the VA examination, the veteran went 
for treatment for a short period at the Vet Center.  It was 
very difficult for him to speak and show his feelings, and he 
stopped going after a while, about June or July.  He felt 
that since his spouse had received treatment for 4 years, and 
still had PTSD that it would not help, T. pp. 18 and 19.  The 
veteran related that it was hard to leave his brother behind, 
that he was the oldest and it was his duty to save his 
brother, but he was defenseless and his brother was not in 
combat like the veteran was.  His brother was in an air wing, 
a door gunner on a helicopter, not a foot soldier like the 
veteran, T. p. 21.

Received at the time of the hearing was a request for an 
independent medical opinion under 38 C.F.R. § 20.901, as it 
was alleged that the psychiatric examination had 
misinformation, made references to discredit the veteran, and 
was therefore biased.  Additionally, there were copies of 
information concerning traumatic disorders; a DAV (Disabled 
American Veterans) publication on PTSD; and a simple map of 
Vietnam with the DMZ (demilitarized zone) and Quang Tri 
highlighted.  


Analysis

For the limited purpose of determining whether evidence is 
new and material, its credibility must be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  see King v. Brown, 5 Vet. App. 19 (1993).

The evidence before the RO at the time of the 1994 denial of 
service connection for PTSD included service medical records, 
personnel records, records associated with his examination in 
1972 and treatment in 1978, and letters showing the veteran's 
transfer from Vietnam and attempts to keep him from going 
back to Vietnam.  There was no diagnosis of PTSD, no evidence 
of any combat or other stressful event, and the information 
documented approximately 13 days in Vietnam, with only 5 days 
in his unit before his first hospitalization, and he reported 
to his unit with an injured shoulder.  

In regard to the evidence since 1994, the only medical 
evidence introduced is the VA psychiatric examination in July 
1998, which included a review of the veteran's claims file, 
as well as information provided by the veteran.  The examiner 
did not find the veteran to be a reliable historian, 
especially in recounting his combat in Vietnam.  The examiner 
specifically noted that there was nothing convincing in the 
veteran's reports of combat or a life-threatening situation.  
As such, there was no diagnosis of PTSD for the veteran.  The 
examiner did reference "PTSS" symptoms.  However, the prior 
denial by the RO in 1994 was on the basis of the absence of a 
diagnosis of PTSD and confirming evidence of a stressor.  The 
July 1998 examination provides neither a diagnosis of PTSD or 
confirmatory evidence of a stressful situation.  Thus, this 
medical report is not new and material.    

The rest of the evidence, other than the material introduced 
at the hearing, was either written or parole testimony 
provided by the veteran and his spouse.  The lay statements 
submitted in support of the veteran's application to reopen 
his claim are competent to report personal observations of 
and by the veteran.  However, they not competent to establish 
a causal relationship between service and the post-service 
behavior of the veteran, or to a diagnosis PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court has further 
held that lay opinions concerning medical causation cannot 
constitute new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  In regard to 
testimony provided by the veteran and his spouse, written and 
parole, they are not shown to possess the medical expertise 
to determine the etiology of the veteran's various medical 
symptoms or their relationship to service, and their claims 
of medical causation are of no probative value.  Moreover, 
the Board finds that the multiple evidentiary assertions are 
fundamentally cumulative and thus not new.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The mere fact that the 
veteran's spouse reports that she has PTSD does not attribute 
any medical competence for her to make diagnoses of PTSD in 
others.  Even her reported experience as a lay person working 
with veterans with PTSD does not allow her to make medical 
diagnoses.  There is no indication that she possesses any 
medical expertise that would equip her with the ability to 
provide a medical diagnosis or a medical opinion as the 
existence of PTSD.  Thus, her evidence is not probative to 
any key material fact.  

The Board notes the reference in the November 1998 hearing 
testimony that the appellant received VA treatment for a 
short period at the Vet Center, after the VA examination.  
His hearing testimony was to the effect he only went for a 
short time, dropping out in June or July, and that it was 
difficult for him to speak or show his feelings.  The Board 
notes that the examination was in July so it is not entirely 
clear just when the veteran went, if at all, or the extent of 
his participation, if any.  There is no allegation that any 
Vet Center records would show a diagnosis of PTSD, or provide 
adequate substantiation of PTSD due to service.  Thus, the 
Board finds no basis for further development of the record to 
obtain records, if any.  The Board recognizes that the Court, 
in Graves v. Brown, 9 Vet. App. 172 (1996), extended the 
38 U.S.C.A. § 5103(a) (West 1991) duty to advise the claimant 
of evidence needed to complete his application, as discussed 
in Robinette v. Brown, 8 Vet. App. 69 (1995), to applications 
to reopen a claim through the presentation of new and 
material evidence.  The Court, in Epps v. Brown, 
9 Vet. App. 341, 344 (1996), stated that such duty arises 
where the veteran has reported the existence of evidence 
which could serve to re-open a claim.  However, what is also 
absent in this case is evidence of a verified stressor to 
support a diagnosis of PTSD.  As there has been no new and 
material evidence relevant to any stressor corroboration, Vet 
Center records, if existent, would not be of benefit to the 
veteran.

The additional evidence does not include credible supporting 
evidence that any of the claimed in-service stressors 
actually occurred.  See West v. Brown, 7 Vet.App. 70, 79-80 
(1994).  There is no evidence of the veteran's participating 
in or receiving commendations for combat; thus, stressors 
related to combat may not be presumed.  Otherwise, the Board 
observes that there is documentation in the record that the 
veteran is not a credible historian in regard to any alleged 
combat and how he spent his time in Vietnam, thus raising 
questions about other reported traumatic events.  The 
psychiatric examiner noted such conflict in the July 1998 
examination.  Further, the reported death of G. C., could not 
be verified in the Vietnam Veterans Memorial Directory of 
Names, January 1996.  Therefore, the testimony is not new and 
material.  

The letters dated in 1970 do not go to the presence of a 
stressor or a diagnosis of PTSD.  Accordingly, they are not 
new and material.  

In regard to the veteran's spouse's claim that the July 1998 
examination was biased and not really thorough, the Board 
finds that the examination was sufficiently detailed and 
adequate for the purpose intended.  The examiner reviewed the 
claims file, and elicited a substantial amount of material 
from the veteran, even though "[h]e was unable to give any 
specific details of events that happened to him in Vietnam 
and had a hard time giving specific answers to most 
questions."  Further, as noted above, the veteran's spouse 
has not provided any medical credentials showing that she is 
medically competent to question the information recorded by 
the medical examiner.  She found that the examiner was only 
in error once, concerning the veteran's noncompensable right 
shoulder disability, and the objections to other material was 
based on her own personal lay opinion.  However, the material 
objected to does not change the result of the psychiatric 
examination, that the veteran does not have PTSD.  Therefore 
her complaints are not material to the claim.

The documentary information regarding traumatic disorders 
that was presented at the veteran's hearing may not be 
considered new and material evidence because it does not 
demonstrate that the veteran has PTSD nor does it verify a 
stressor of the veteran.  

With reference to the request for an independent medical 
opinion, based on "bias" to the veteran in the July 1998 
examination, it is pointed out that an independent medical 
opinion can be secured when, in the judgment of the Board, 
the appeal is medically complex or controversial.  38 C.F.R. 
§ 20.901.  Such is not the case in this instance.  There are 
no conflicting medical diagnoses for the veteran, and hence 
no controversy or medical complexity.  Additionally, as the 
claim is not reopened, the Board has not duty to obtain 
additional medical opinions.  

Accordingly, the Board must conclude that the appellant has 
failed to present new and material evidence to reopen a claim 
for service connection for PTSD.


ORDER

As the veteran has not provided new and material evidence to 
reopen his claim as to entitlement to service connection for 
post-traumatic stress disorder, the appeal as to this issue 
is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

